 

Exhibit 10.75

90 DAY SUBORDINATED SECURED

PROMISSORY NOTE

This Note has not been registered under the Securities Act of 1933, as amended,
any state securities laws or the securities laws of any other jurisdiction. This
note may not be sold, offered for sale, pledged, or hypothecated by the holder
in the United States or to U.S. persons in the absence of a registration
statement in effect with respect to the note under such act and such applicable
state laws or an exemption from the registration requirements of such act and
such laws or an opinion of counsel satisfactory to the company that such
registration is not required.

____________________________________________________________

BULLDOG TECHNOLOGIES, INC.

Note
No. _________                                                                                                                                                                
$750,000
Date: June 30, 2006

90 DAY SUBORDINATED SECURED

PROMISSORY NOTE

BULLDOG TECHNOLOGIES, INC., a Nevada corporation (“Maker”), the principal office
of which is located at 301-11120 Horseshoe Way, Richmond, British Columbia,
Canada V7A 5H7, for value received, hereby promises to pay to the order of 
Trellus Partners, LP, or its registered assigns (the “Holder”), at
______________________________________, the sum of Seven Hundred Fifty Thousand
Dollars ($750,000.00) (the “Principal Amount”), together with interest on the
unpaid principal balance of this Note from time to time outstanding until such
Principal Amount is paid in full, such interest to be due and payable as set
forth herein.

1.             Principal and Interest, Payment. The Principal Amount, and any
unpaid accrued interest hereon, shall be due and payable on September 28, 2006
(the “Maturity Date”), or such earlier date of prepayment, as provided herein.
Payment for all amounts due under this Note shall be made by mail to the
registered address of the Holder. Each payment by Maker pursuant to this Note
shall be made without set-off or counterclaim and shall be made in lawful
currency of the United States of America and in immediately available funds.

2.             Note Purchase Agreement. This Note (the “Note”) is issued
pursuant to that certain Note Purchase Agreement of Holder dated as of the date
hereof, a copy of which agreement is available for inspection at Maker’s
principal office. Notwithstanding any provision to the contrary contained
herein, this Note is subject and entitled to those terms, conditions, covenants
and agreements contained in the Note Purchase Agreement that are expressly
applicable to the Note. Any transferee of this Note, by its acceptance hereof,
assumes the obligations of the Holder in the Note Purchase Agreement with
respect to the conditions and procedures for transfer of this Note.

3.             Rights of Holder. The following is a statement of the rights of
the Holder of this Note and the conditions to which this Note is subject, and to
which the Holder hereof, by the acceptance of this Note, agrees:

(a)           Interest. Maker shall pay simple interest (the “Interest”) at the
rate of one percent (1%) per annum above the prime lending rate per annum of
Citibank N.A. (or of its successor or of such other national banking
association(s) as may be referred to by The Wall Street Journal or any successor
publication as indicator(s) of the prime lending rate) as of the date hereof.

(b)           Prepayment. The Principal Amount may be prepaid in whole or in
part at any time upon five (5) days’ prior written notice to the Holder.


--------------------------------------------------------------------------------




 

4.             Grant of Security Interest. Maker’s obligations under the Note
are secured by a lien on Maker’s assets pursuant to a security agreement (the
“Security Agreement”) of even date herewith between Maker and Holder.

5.             Covenants of Maker. Maker covenants and agrees that, so long as
this Note remains outstanding and unpaid, in whole or in part:

(a)           Maker will not, and will not permit any of its Subsidiaries (as
defined below) to, sell, transfer or in any other manner alienate or dispose of
all or substantially all of its assets; provided, however, that Maker or any of
its Subsidiaries may effect such a transaction if payment of this Note is duly
provided for from such sale proceeds;

(b)           Maker will, and will cause each of its Subsidiaries to, promptly
pay and discharge all lawful taxes, assessments and governmental charges or
levies imposed upon it, its income and profits, or any of its property, before
the same shall become in default, as well as all lawful claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon such
properties or any part thereof. Maker, or such Subsidiary, shall not be required
to pay and discharge any such tax, assessment, charge, levy or claim so long as
the validity thereof shall be contested in good faith by appropriate proceedings
and Maker or such Subsidiary, as the case may be, shall set aside on its books
adequate reserves with respect to any such tax, assessment, charge, levy or
claim so contested;

(c)           Maker will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights and franchises and comply with all laws
applicable to Maker as its counsel may advise;

(d)           Maker will, promptly following the occurrence of an Event of
Default (as defined below) or of any condition or event which, with the giving
of notice or the lapse of time or both, would constitute an Event of Default,
furnish a statement of Maker’s Chief Executive Officer or Chief Financial
Officer to Holder setting forth the details of such Event of Default or
condition or event and the action which Maker intends to take with respect
thereto;

(e)           Maker will, and will cause each of its Subsidiaries to, at all
times maintain books of account in which all of its financial transactions are
duly recorded in conformance with generally accepted accounting principles;

(f)            Maker, until payment in full of all Principal Amount and Interest
due on the Note, will not pay or declare any cash or in kind dividends or other
distributions with respect to its capital stock;

(g)           Maker will not, and will not permit any of its Subsidiaries to,
make any loan to any executive officer or any person who is or becomes a holder
of 5% of the capital stock of Maker, other than for reasonable advances for
expenses in the ordinary course of business;

(h)           Maker will not, and will not permit any of its Subsidiaries to,
purchase or otherwise redeem any of Maker’s common stock, except in connection
with the termination of services of an employee-shareholder or the settlement of
any dispute with a shareholder; provided, however, that in the event shares of a
shareholder owning 5% or more of Maker’s capital stock, are repurchased in
connection with such shareholder’s disassociation from Maker, such repurchase
price shall not exceed $100,000;

(i)            After an Event of Default, Maker will not, and will not permit
any of its Subsidiaries to, pay or prepay any amounts under any outstanding
indebtedness or other obligations for money borrowed or any indebtedness or
other obligation for money borrowed incurred subsequent to the date hereof,
whether or not such indebtedness becomes due, past due or accelerated, other
than (i) the Note and (ii) Excluded Indebtedness. For purposes of this Note,
“Excluded Indebtedness” shall mean all accounts receivable financing, and any
deferrals, renewals or extensions of any such indebtedness and notes or other
instruments or evidences of indebtedness issued in respect of or in exchange for
any such


--------------------------------------------------------------------------------




 

indebtedness or any funding to pay or replace any such indebtedness or credit
unless in the instrument creating or evidencing the same, or pursuant to which
it is outstanding, it is provided that such indebtedness or such deferral,
renewal or extension thereof is not senior in right of payment to this Note.

(j)            Maker shall cause any Subsidiary existing as of the date hereof
or organized after the date of this Note to be bound by the terms hereof to the
same extent as Maker. “Subsidiary” or “Subsidiaries” shall mean any corporation
or other organization, whether incorporated or unincorporated, in which Maker
owns, directly or indirectly, any equity or other ownership interest and in
which such ownership interest entitles Maker to elect a majority of the Board of
Directors or similar governing body or otherwise controls the management of such
entity.

6.             Events of Default. If any of the events specified in this
Section 6 shall occur (herein individually referred to as an “Event of
Default”), the Holder of the Note may, so long as such condition exists, declare
the entire Principal Amount and unpaid accrued Interest thereon immediately due
and payable, by notice in writing to Maker:

(i)            Default in the payment of the Principal Amount or accrued
Interest on this Note when due and payable if such default is not cured by Maker
within ten (10) days after the due date of such payment; or

(ii)           The institution by Maker of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or release under the United States Bankruptcy
Code, or any other applicable federal or state law, or the consent by it to the
filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee, or other similar official of Maker, or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors, or the taking of corporate action by Maker in furtherance of any such
action; or

(iii)          If, within sixty (60) days after the commencement of an action
against Maker (and service of process in connection therewith on Maker) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution, or similar
relief under any present or future statute, law, rule or regulation, such action
shall not have been resolved in favor of Maker or all orders or proceedings
thereunder affecting the operations or the business of Maker stayed, or if the
stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) days after the appointment without the consent or acquiescence
of Maker of any trustee, receiver, or liquidator of Maker or of all or any
substantial part of the properties of Maker, such appointment shall not have
been vacated; or

(iv)          There occurs a “Change of Control” in Maker, defined to mean the
occurrence of an acquisition (other than directly from Maker) of any voting
securities of Maker (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of fifty percent (50%) or more of the combined voting power of
Maker’s then outstanding Voting Securities.

(v)           There occurs a “Corporate Control Transaction” which shall be
defined to mean (A) a sale of all or substantially all of Maker’s assets or
(B) a transaction (or series of transactions, including a merger, consolidation
or other reorganization of Maker, or issuance of additional shares of capital
stock of Maker other than in connection with capital raising transactions) which
results in the holders of Maker’s capital stock prior to the transaction owning
less than 50% of the voting power, on a combined, fully diluted, as-converted
basis for all outstanding classes thereof, of Maker’s capital stock after the
transaction; or

(vi)          An Event of Default is declared or occurs under the Security
Agreement; or


--------------------------------------------------------------------------------




 

(vii)         There occurs a breach by Maker of any covenant contained in this
Note and/or any provision of the Note Purchase Agreement executed in connection
with the sale and purchase of the Note.

In any such event, Holder, upon written notice to Maker, may accelerate the
payment of the Principal Amount and Interest due under the Note and may exercise
any and all remedies available thereto at law or equity.

7.             Assignment. Subject to the restrictions on transfer described in
Section 8 below, the rights and obligations of Maker and the Holder shall be
binding upon and benefit the successors, assigns, heirs, personal and legal
representatives, and transferees of the parties. Furthermore, the Holder may
only assign this Note to a person or entity that is an accredited investor under
applicable securities laws and who is either a holder of a substantially similar
promissory note issued by Maker or a person or entity reasonably acceptable to
Maker.

8.             Transfer of this Note. With respect to any offer, sale or other
disposition of this Note, Holder will give written notice to Maker prior
thereto, describing briefly the proposed manner thereof, together with a written
opinion of such Holder’s counsel in form and substance satisfactory to Maker, to
the effect that such offer, sale, or other disposition may be effected without
registration or qualification (under any U.S. federal or applicable state
securities law then in effect) and that the requirements of this Note have been
met. Upon receiving such written notice and opinion, Maker, as promptly as
practicable, shall notify such Holder that such Holder may sell or otherwise
dispose of this Note, all in accordance with the terms of the notice delivered
to Maker. If a determination has been made pursuant to this Section 8 that the
opinion of counsel for Holder is not reasonably satisfactory to Maker, Maker
shall so notify the Holder promptly after such determination has been made. Each
Note transferred as permitted hereby shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act of 1933, as amended (the “Act”), unless in the opinion of counsel
for Maker such legend is not required in order to ensure compliance with the
Act. Maker may issue stop transfer instructions to its transfer agent in
connection with such restrictions.

9.             Registered Holder. Maker may consider and treat the person in
whose name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and Maker shall
not be affected by any notice to the contrary. In case of transfer of this Note
by operation of law, the transferee agrees to notify Maker of such transfer and
of its address, and to submit appropriate evidence regarding such transfer so
that this Note may be registered in the name of the transferee. This Note is
transferable only on the books of Maker by the Holder hereof, in person or by
attorney, on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all Holders or transferees of the
Note not registered at the time of sending the communication.

10.          Amendments and Waivers. The provisions of this Note, including, but
not limited to, any change to the conversion price, may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by Maker and Holder. After any waiver or amendment
becomes effective, Maker shall mail to Holder a copy thereof.

11.          Accounting Treatment of Note. As envisioned by generally accepted
accounting principles, Maker will treat, account and report the Note as debt and
not equity for accounting purposes and with respect to any returns filed with
federal, state, or local tax authorities.

12.          Notices. Any notice, request, or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered, or if mailed by registered or certified mail,
postage prepaid, or if delivered by nationally recognized overnight delivery
service at the respective addresses of the parties as set forth herein. Any
party hereto may by notice so given change its address for future notice
hereunder.


--------------------------------------------------------------------------------




 

13.          No Stockholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of Maker or any other matters or any
rights whatsoever as a stockholder of Maker; and no dividends shall be payable
or accrued in respect of this Note.

14.          Denominations. At the request of the Holder, upon surrender of this
Note, the Maker shall promptly issue new Notes in the aggregate outstanding
Principal amount hereof, in the form hereof, in such denominations of at least
$50,000 as the Holder shall request.

15.          Replacement of Note. Upon receipt of evidence reasonably
satisfactory to the Maker of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory in form and amount to the Maker,
or, in the case of any such mutilation, upon surrender and cancellation of this
Note, the Maker, at its expense, will execute and deliver, in lieu thereof, a
new Note of like tenor.

16.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding that body of law
relating to conflict of laws.

17.          Submission to Jurisdiction. Maker and Holder (i) agree that any
legal suit, action or proceeding arising out of or relating to this Note shall
be instituted exclusively in a state or federal court located in the State of
New York, (ii) waive any objection which Maker and Holder may have now or
hereafter based upon forum non conveniens or to the venue of any such suit,
action or proceeding, and (iii)  irrevocably consent to the jurisdiction of the
federal or state courts of the State of New York in any such suit, action or
proceeding. Maker and Holder further agree to accept and acknowledge service of
any and all process which may be served in any such suit, action or proceeding
and agrees that service of process upon the Maker or Holder, as the case may be,
mailed by certified mail to the Maker’s or Holder’s address, will be deemed in
every respect effective service of process upon Maker and/or Holder, in any
suit, action or proceeding. FURTHER, BOTH MAKER AND HOLDER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION TO ENFORCE THIS NOTE AND IN CONNECTION WITH ANY DEFENSE,
COUNTERCLAIM OR CROSS CLAIM ASSERTED IN ANY SUCH ACTION.

18.          Interest Rate. If any interest rate specified herein is held to be
impermissible, then the rate charged on the indebtedness represented hereby
shall be reduced to the highest rate then permitted by law.

IN WITNESS WHEREOF, Maker has caused this Note to be signed in its name by a
duly authorized officer.

BULLDOG TECHNOLOGIES, INC.

By: /s/ Robin
Wald                                                                    

Robin Wald, Chief Technology Officer and
Acting Chief Executive Officer


--------------------------------------------------------------------------------